Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 In the specification at paragraph [0030] line 3 there is part of the sentence missing “glued or (mounted?) to the top”.
In the specification at paragraph [0035] line 2 “Figure 5” should be –Figure 6--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux et al (2016/0169657) in view of Esser et al (9,302,851).
The device as claimed is substantially disclosed by Ledoux et al with a ground-fixing system for a tire characteristics sensor housing, the system being designed to withstand severe stresses associated with vehicles driving over the sensor housing [0085], but lacks the specific fixing system of a fixing plate comprising a plurality of recesses of a given profile distributed over a surface of the fixing plate; a plurality of fastening pins suitable for cooperating with the profiles of the recesses of the fixing plate, similarly distributed on a fixing face of the sensor housing with a degree of freedom in rotation so as to allow the fastening pins to be inserted and immobilized by simple rotation in the corresponding recesses, wherein shapes and dimensions of the recesses and of the fastening pins being provided so as to allow, in an insertion position of the fastening pins, engagement of the fastening pins in the recesses and, in a locking position of the fastening pins resulting from a rotation of the fastening pins, fixing of the sensor housing on the fixing plate.
Esser et al teaches a fixing system of a fixing plate (2, 16, 22) comprising a plurality of recesses 24 of a given profile distributed over a surface of the fixing plate; a plurality of fastening pins 8 suitable for cooperating with the profiles of the recesses of the fixing plate, similarly distributed on a fixing face of the sensor housing with a degree of freedom in rotation (indicated by lock and unlock positions in figure 1) so as to allow the fastening pins to be inserted and immobilized by simple rotation in the corresponding recesses, wherein shapes and dimensions of the recesses and of the fastening pins being provided so as to allow, in an insertion position of the fastening pins, engagement of the fastening pins in the recesses and, in a locking position of the fastening pins resulting from a rotation of the fastening pins, fixing of the sensor housing on the fixing plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastening system of Esser et al to fix the device of Ledoux et al in place during severe stresses.
With respect to claim 13 the combination of Ledoux et al in view of Esser et al discloses an angular difference between the insertion position and the locking position is less than 300 degrees (Esser et al).
With respect to claim 14 the combination of Ledoux et al in view of Esser et al discloses the given profile is oblong, star-shaped, cross-shaped, or T-shaped 8 (Esser et al).
With respect to claim 15 the combination of Ledoux et al in view of Esser et al discloses the given profile is oblong 8 (Esser et al), and wherein each fastening pin comprises two edges that are substantially straight and mutually parallel and two substantially opposite curved edges with concave faces (figure 1).
With respect to claim 16 the combination of Ledoux et al in view of Esser et al discloses the shapes and dimensions of the recesses of the fixing plate are suitable for the insertion of a fastening pin and for locking the fastening pin by rotation of substantially a quarter turn (Esser et al).
With respect to claim 17 the combination of Ledoux et al in view of Esser et al discloses the recesses have an oblong profile 25 (Esser et al) with two curved edges with convex faces, profiles and dimensions substantially complementary to the curved edges with concave faces of the fastening pins, to allow a fastening pin to cooperate, in the locking position, with a recess.
With respect to claim 18 the combination of Ledoux et al in view of Esser et al discloses each fastening pin comprises at least one immobilizing means limiting or preventing rotation (Esser et al).
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux et al (2016/0169657) in view of Esser et al (9,302,851) as applied to claims 12-18 above, and further in view of Official notice.
The device as claimed is disclosed by Ledoux et al in view of Esser et al as stated in the rejection recited above for claims 12-18, but lacks the various immobilizing means of claims 19-21 and the relative sizing of claim 22.
Official notice is taken that many old and well known immobilizing means are known in the fixing art, such as a plurality of studs disposed on a face opposite the sensor housing, at least one flexible immobilizing strip, and at least one friction bar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any old and well known immobilizing means, such as a plurality of studs disposed on a face opposite the sensor housing, at least one flexible immobilizing strip, and at least one friction bar as the immobilizing means in the combination of Ledoux et al in view of Esser et al to hold the locking pin in the unlock or locked position.
With respect to claim 22 fixing means are commonly the same size or larger than the device the fixing means are holding in place so the device does not move.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing plate wider than a width of the sensor housing, with the plurality of recesses being distributed over substantially the entire width of the fixing plate to securely fix the sensor housing in place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855